TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00526-CV



                              Robert Woodrow Schmidt, Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-06-0023-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Robert Woodrow Schmidt filed his notice of appeal on September 18,

2007. After receiving notice from the trial court advising this Court that appellant had neither paid,

nor made arrangements for payment of the clerk’s record, the clerk of this Court on December 17,

2007, notified appellant’s counsel that payment arrangements had not been made for the clerk’s

record and requested a status report from appellant’s counsel. Counsel filed a status report on

December 27, 2007, responding that he no longer represented appellant.

               The clerk of this Court then, on January 7, 2008, sent notice to appellant that he was

required to designate and pay, or make satisfactory arrangements with the trial court clerk for

payment of the clerk’s record, and that the failure to do so would result in the dismissal of his appeal

for want of prosecution. On March 17, 2008, the clerk of this Court sent a further notice to appellant

that he was required to designate and pay, or make satisfactory arrangements with the trial court clerk
for payment of the clerk’s record on or before March 27, 2008, and that the failure to do so would

result in the dismissal of his appeal for want of prosecution. See Tex. R. App. P. 37.3(b). To date,

appellant has not responded to this Court’s notices. Accordingly, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 42.3(b), (c).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: April 3, 2008




                                                 2